Name: Council Decision 2010/784/CFSP of 17Ã December 2010 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: cooperation policy;  EU institutions and European civil service;  public finance and budget policy;  Asia and Oceania;  European construction;  EU finance
 Date Published: 2010-12-18

 18.12.2010 EN Official Journal of the European Union L 335/60 COUNCIL DECISION 2010/784/CFSP of 17 December 2010 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 14 November 2005, the Council adopted Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories (1) (EUPOL COPPS) for a period of 3 years. The operational phase of EUPOL COPPS began on 1 January 2006. (2) The Mission was last extended by Council Decision 2009/955/CFSP (2) and will expire on 31 December 2010. (3) On 17 November 2010 the Political and Security Committee (PSC) recommended to extend the Mission for an additional period of 12 months until 31 December 2011. (4) The command and control structure of the Mission should be without prejudice to the contractual responsibilities of the Head of Mission towards the European Commission for implementing the budget of the Mission. (5) The watch-keeping capability should be activated for the Mission. (6) The Mission will be conducted in the context of a situation which may deteriorate and could harm the objectives of the common foreign and security policy as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Mission 1. The European Union Police Mission for the Palestinian Territories, hereinafter referred to as the European Union Coordinating Office for Palestinian Police Support (EUPOL COPPS), established by Joint Action 2005/797/CFSP, shall be continued as from 1 January 2011. 2. EUPOL COPPS shall operate in accordance with the mission statement as set out in Article 2. Article 2 Mission statement The aim of EUPOL COPPS is to contribute to the establishment of sustainable and effective policing arrangements under Palestinian ownership in accordance with best international standards, in cooperation with the Unions institution building programmes as well as other international efforts in the wider context of the Security Sector including Criminal Justice Reform. To this end EUPOL COPPS shall: (a) assist the Palestinian Civil Police (PCP) in implementation of the Police Development Programme by advising and closely mentoring PCP, and specifically senior officials at District, Headquarters and Ministerial level; (b) coordinate and facilitate Union and Member State assistance, and where requested, international assistance to PCP; (c) advise on police-related Criminal Justice elements; (d) have a project cell for identifying and implementing projects. The Mission shall, as appropriate, coordinate, facilitate and provide advice on projects implemented by Member States and third States under their responsibility, in areas related to the Mission and in support of its objectives. Article 3 Review A 6-monthly review process, in accordance with the assessment criteria set out in the Concept of Operations (CONOPS) and the Operation Plan (OPLAN) and taking into account developments on the ground, will enable adjustments to be made to the EUPOL COPPS size and scope as necessary. Article 4 Structure In achieving its mission, EUPOL COPPS shall consist of the following elements: 1. Head of Mission/Police Commissioner; 2. Advisory Section; 3. Programme Coordination Section; 4. Administration Section; 5. Rule of Law Section. These elements shall be developed in the CONOPS and the OPLAN. The Council shall approve the CONOPS and the OPLAN. Article 5 Civilian Operation Commander 1. The Civilian Planning and Conduct Capability (CPCC) Director shall be the Civilian Operation Commander for EUPOL COPPS. 2. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the High Representative of the Union for Foreign Affairs and Security Policy (HR), shall exercise command and control of EUPOL COPPS at the strategic level. 3. The Civilian Operation Commander shall ensure proper and effective implementation of the Councils decisions as well as the PSCs decisions, including by issuing instructions at the strategic level as required to the Head of Mission and providing him with advice and technical support. 4. All seconded staff shall remain under the full command of the national authorities of the seconding State or Union institution concerned. National authorities shall transfer Operational Control (OPCON) of their personnel, teams and units to the Civilian Operation Commander. 5. The Civilian Operation Commander shall have overall responsibility for ensuring that the Unions duty of care is properly discharged. 6. The Civilian Operation Commander and the European Union Special Representative (EUSR) shall consult each other as required. Article 6 Head of Mission 1. The Head of Mission shall assume responsibility and exercise command and control of the Mission at theatre level. 2. The Head of Mission shall exercise command and control over personnel, teams and units from contributing States as assigned by the Civilian Operation Commander together with administrative and logistic responsibility including over assets, resources and information put at the disposal of the Mission. 3. The Head of Mission shall issue instructions to all Mission staff, for the effective conduct of EUPOL COPPS in theatre, assuming its coordination and day-to-day management, following the instructions at the strategic level of the Civilian Operation Commander. 4. The Head of Mission shall be responsible for the implementation of the Missions budget. For this purpose, the Head of Mission shall sign a contract with the Commission. 5. The Head of Mission shall be responsible for disciplinary control over the staff. For seconded staff, disciplinary action shall be exercised by the national authorities or Union institution concerned. 6. The Head of Mission shall represent EUPOL COPPS in the operations area and shall ensure appropriate visibility of the Mission. 7. The Head of Mission shall coordinate, as appropriate, with other Union actors on the ground. The Head of Mission shall, without prejudice to the chain of command, receive local political guidance from the EUSR. Article 7 EUPOL COPPS Staff 1. The numbers and competence of EUPOL COPPS staff shall be consistent with the mission statement set out in Article 2 and the structure set out in Article 4. 2. EUPOL COPPS staff shall consist primarily of staff seconded by Member States or Union institutions. Each Member State or Union institution shall bear the costs related to any of the staff seconded by it, including salaries, medical coverage, travel expenses to and from the Mission area, and allowances other than applicable daily allowances, as well as hardship and risk allowances. 3. Nationals of Member States shall be recruited on a contractual basis by EUPOL COPPS as required, if the functions required are not provided by personnel seconded by Member States. 4. EUPOL COPPS shall also recruit local staff as required. 5. Third States may also, as appropriate, second Mission staff. Each seconding third State shall bear the costs related to any of the staff seconded by it, including salaries, medical coverage, allowances, high-risk insurance and travel expenses to and from the Mission area. 6. All staff shall carry out their duties and act in the interest of the Mission. All staff shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (3). Article 8 Status of EUPOL COPPS staff 1. Where required, the status of EUPOL COPPS staff, including, where appropriate, the privileges, immunities and further guarantees necessary for the completion and smooth functioning of EUPOL COPPS shall be the subject of an agreement to be concluded in accordance with the procedure laid down in Article 37 of the Treaty. 2. The Member State or Union institution having seconded a staff member shall be responsible for answering any claims, from or concerning the staff member, linked to the secondment. The Member State or Union institution in question shall be responsible for bringing any action against the seconded person. 3. The conditions of employment and the rights and obligations of international and local staff shall be laid down in the contracts between the Head of Mission/Police Commissioner and the staff member. Article 9 Chain of Command 1. EUPOL COPPS shall have a unified chain of command, as a crisis management operation. 2. Under the responsibility of the Council and the HR, the PSC shall exercise political control and strategic direction of EUPOL COPPS. 3. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the HR, shall be the commander of EUPOL COPPS at strategic level and, as such, shall issue instructions to the Head of Mission and provide him with advice and technical support. 4. The Civilian Operation Commander shall report to the Council through the HR. 5. The Head of Mission shall exercise command and control of EUPOL COPPS at theatre level and shall be directly responsible to the Civilian Operation Commander. Article 10 Political control and strategic direction 1. The PSC shall exercise, under the responsibility of the Council and the HR, political control and strategic direction of the Mission. The Council hereby authorises the PSC to take the relevant decisions for this purpose in accordance with the third paragraph of Article 38 of the Treaty. This authorisation shall include the powers to appoint a Head of Mission, upon proposal of the HR, and to amend the CONOPS and the OPLAN. It shall also include powers to take subsequent decisions regarding the appointment of the Head of Mission. The powers of decision with respect to the objectives and termination of the Mission shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall receive on a regular basis and as required reports by the Civilian Operation Commander and the Head of Mission on issues within their areas of responsibility. Article 11 Participation of third States 1. Without prejudice to the decision-making autonomy of the Union and its single institutional framework, third States may be invited to contribute to EUPOL COPPS provided that they bear the cost of the staff seconded by them, including salaries, medical coverage, allowances, high-risk insurance and travel expenses to and from the Mission area, and contribute to the running costs of EUPOL COPPS, as appropriate. 2. Third States making contributions to EUPOL COPPS shall have the same rights and obligations in terms of day-to-day management of the Mission as Member States. 3. The Council hereby authorises the PSC to take the relevant decisions on acceptance of the proposed contributions and to establish a Committee of Contributors. 4. Detailed arrangements regarding the participation of third States shall be the subject of an agreement to be concluded in accordance with Article 37 of the Treaty and additional technical arrangements as necessary. Where the Union and a third State conclude an agreement establishing a framework for the participation of this third State in the Union crisis management operations, the provisions of such an agreement shall apply in the context of EUPOL COPPS. Article 12 Security 1. The Civilian Operation Commander shall direct the Head of Missions planning of security measures and ensure their proper and effective implementation for EUPOL COPPS in accordance with Articles 5 and 10, in coordination with the Council Security Office. 2. The Head of Mission shall be responsible for the security of the operation and for ensuring compliance with minimum security requirements applicable to the operation, in line with the policy of the Union on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty and its supporting instruments. 3. The Head of Mission shall be assisted by a Mission Security Officer (MSO), who will report to the Head of Mission and also maintain a close functional relationship with the Council Security Office. 4. EUPOL COPPS staff shall undergo mandatory security training before their entry into function, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the MSO. Article 13 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 January 2011 until 31 December 2011 shall be EUR 8 250 000. 2. All expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. Nationals of participating third States and of neighbouring countries shall be allowed to tender for contracts. Subject to the Commissions approval, the Head of Mission may conclude technical arrangements with Member States, participating third States, and other international actors regarding the provision of equipment, services and premises to EUPOL COPPS. 4. The Head of Mission/Police Commissioner shall report fully to, and be supervised by, the Commission on the activities undertaken in the framework of his contract. 5. The financial arrangements shall respect the operational requirements of EUPOL COPPS, including compatibility of equipment and interoperability of its teams. 6. Expenditure shall be eligible as of the date of entry into force of this Decision. Article 14 Release of classified information 1. The HR is authorised to release to third States associated with this Decision, as appropriate and in accordance with the operational needs of the Mission, EU classified information and documents up to the level RESTREINT UE generated for the purposes of the Mission, in accordance with the Councils security regulations. 2. In the event of a specific and immediate operational need, the HR is also authorised to release to the local authorities EU classified information and documents up to the level RESTREINT UE generated for the purposes of the Mission, in accordance with the Councils security regulations. In all other cases, such information and documents shall be released to the local authorities in accordance with the procedures appropriate to their level of cooperation with the Union. 3. The HR is authorised to release to third States associated with this Decision and to the local authorities EU non-classified documents related to the deliberations of the Council with regard to the Mission covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (4). Article 15 Watch-keeping The Watch-Keeping Capability shall be activated for EUPOL COPPS. Article 16 Entry into force This Decision shall enter into force on the date of its adoption. It shall expire on 31 December 2011. Done at Brussels, 17 December 2010. For the Council The President S. VANACKERE (1) OJ L 300, 17.11.2005, p. 65. (2) OJ L 330, 16.12.2009, p. 76. (3) OJ L 101, 11.4.2001, p. 1. (4) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).